Citation Nr: 1605891	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an effective date prior to August 20, 2011, for the grant of entitlement to service connection for prostate cancer secondary to herbicide exposure.

2. Whether there was clear and unmistakable error (CUE) in the decision to terminate entitlement to total disability based on individual unemployability (TDIU), effective March 31, 1985.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to April 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in August 2011 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In the August 2011 rating decision, the RO granted service connection for prostate cancer secondary to exposure to herbicide, effective from August 20, 2011.  The Veteran timely appealed the effective date of the grant for service connection.  In the November 2013 rating decision, the RO found that there was no CUE in the decision to terminate entitlement to TDIU.  The Veteran timely filed his appeal.

The issue of CUE in the decision to terminate entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran first filed a claim for service connection for prostate cancer on August 20, 2011.

2. On August 31, 2011, the RO granted service connection for prostate cancer secondary to herbicide exposure, effective from August 20, 2011.


CONCLUSION OF LAW

An effective date earlier than August 20, 2011, for the grant of service connection for prostate cancer secondary to herbicide exposure is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The Board notes that VA has complied with other notice and assistance provisions required by statute.  See 38 U.S.C.A. §§ 5103A and 7105 (West 2014).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim is of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Veteran asserts that he is entitled to an effective date prior to August 20, 2011, for the award of service connection for prostate cancer secondary to herbicide exposure.  Specifically, he argues that he should be granted an effective date of May 5, 2011, the date he was diagnosed with his condition.

Upon review of the record, the Board finds that the currently assigned effective date of August 20, 2011, is the earliest effective date assignable for service connection for prostate cancer as a matter of law.

In this case, the Veteran filed an initial claim for service connection for prostate cancer secondary to herbicide exposure that was received by VA on August 20, 2011.  On August 31, 2011, the RO granted the Veteran service connection for prostate cancer, effective August 20, 2011, the date VA received his claim.  In his January 2012 notice of disagreement (NOD), the Veteran contended that he should be granted an earlier effective date of May 2011 for the grant of prostate cancer as he was first diagnosed with the condition at that time.

The Board must consider whether any evidence of record prior to August 20, 2011, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for prostate cancer.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for prostate cancer, the Board finds that no document submitted prior to August 20, 2011, indicates an intent to pursue such a claim.  To the contrary, the Veteran has not asserted that he ever filed a service connection claim for prostate cancer prior to August 20, 2011.  Instead, and as noted in his January 2012 NOD, the Veteran contends that since he was diagnosed with prostate cancer in May 2011, his effective date for the grant of service connection for prostate cancer should be in May 2011.  However, the Board cannot find that a claim for entitlement to service connection, either formal or informal, was received by VA at any time prior to August 20, 2011.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for prostate cancer prior to August 20, 2011.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996.  

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case.  As the his claim for service connection for prostate cancer was not reviewed on the initiative of VA or by a request of the Veteran within one year from the effective date of the law or VA issue (November 7, 1996), these provisions do not provide for an earlier effective date in this case.

The Veteran served in Vietnam and has a diagnosis of prostate cancer.  He is thus considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to August 20, 2011, for the award of service connection for prostate cancer.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here prostate cancer) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here November 7, 1996), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for diabetes until August 20, 2011, these provisions will not allow for an earlier effective date in this case.  In short, an effective date earlier than August 20, 2011, for the grant of service connection for prostate cancer is not warranted.

The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for prostate cancer earlier than August 20, 2011.  No claim for service connection for prostate cancer was filed until August 20, 2011.  Thus, although the Board is sympathetic to the Veteran's argument that an effective date earlier than August 20, 2011, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  Thus, the Board concludes that an effective date earlier than August 20, 2011, is not warranted for the grant of service connection for prostate cancer, and the claim must be denied.



ORDER

Entitlement to an effective date prior to August 20, 2011, for the grant of entitlement to service connection for prostate cancer secondary to herbicide exposure is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's CUE claim.

The Board notes that in the November 2013 rating decision, the RO found that there was no CUE in the decision to terminate entitlement to TDIU, effective March 31, 1985.  In March 2014, the Veteran submitted a NOD with the finding that there was no CUE in the decision to terminate his entitlement to TDIU.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case regarding this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the March 2014 NOD concerning the Veteran's motion for CUE in the decision to terminate entitlement to TDIU effective March 31, 1985, including issuance of an SOC pertaining to this claim.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


